Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
Response to Amendment
Claim 7 has been canceled.  Claims 1 and 9 have been amended.  Claims 1-6, and 8-9 remain pending in the application.
Applicant’s amendments to the Claims have overcome each objection previously set forth in the Final Office Action mailed 6/7/22.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  “a first direction and” in line 18 should be --a first direction, and--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Drangel et al. (U.S. 2013/0055713) in view of Gugau et al. (U.S. 2017/0107896) and further in view of Kawase (JPS62162728A).

    PNG
    media_image1.png
    480
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    664
    media_image2.png
    Greyscale

Re claim 1:
Drangel discloses an internal combustion engine (100, internal combustion engine system - Para 29) with a turbocharger (230, turbocharger - Para 34), comprising: 
a cylinder block (120, engine block - Para 29 (a type of cylinder block as described in Para 29 - “engine block 120 defines at least one cylinder” (shown as a plurality of cylinders in Fig. 2 as also described in Para 29))) internally including a plurality of cylinders (125, number of cylinders - Para 29 (see Para 29 - “engine block 120 and a cylinder head 130 configured to define a different number of cylinders 125, such as for example 3, 6, 8, 10 or 12”)); 
a cylinder head (130, cylinder head - Para 29) disposed on top of the cylinder block (120)(see Fig. 2 - element 130 is shown disposed on top of element 120), and internally including a plurality of exhaust flow passages (227 - plurality of runner portions - Para 33 (shown in Fig. 2 as a type of plurality of exhaust flow passages as also described in Para 33)) through which an exhaust air (Para 34 - “…turbine 250 operates by receiving exhaust gases…”) discharged from each of the plurality of cylinders (125) flows (see Fig. 2 and Para 33); and 
the turbocharger (230) including a rotational shaft (233, turbocharger shaft - Para 37 (described in Para 37 as a type of rotational shaft)), a turbine wheel (251, turbine wheel - Para 35), and a compressor wheel (241, compressor wheel - Para 37), the turbine wheel (251) being disposed at one end (see Fig. 1 at intersection of element 251 and 233 (a type of one end of element 233 is shown)) of the rotational shaft (233)(see Fig. 1 - element 251 is shown disposed at the type of one end of element 233 which is depicted at intersection of elements 251 and 233), the compressor wheel (241) being disposed at the other end (see Fig. 1 at intersection of element 241 and 233 (a type of other end of element 233 is shown)) of the rotational shaft (233)(see Fig. 1 - element 241 is shown disposed at the type of other end of element 233 which is depicted at intersection of elements 241 and 233), 
wherein at least the turbine wheel (251) of the turbocharger (230) is arranged inside the cylinder head (130)(see Fig. 1 and Paras 38-39 - “…turbocharger housing 252 is defined by the cylinder head 130. In other words, the turbo charger housing 252 is cast in single body with the cylinder head 130, so that the turbine volume 255, the radial inlet 253, the axial outlet 254, the bearing chamber 232 and the compressor side opening 235, are internally defined by the casting of the cylinder head 130, to form an integral turbocharger housing 252… The turbine wheel 251, the compressor wheel 241, the turbocharger shaft 233 and the bearings 234a and 234b, may be advantageously provided as a preassembled rotating assembly, globally indicated with 300, which may be installed as a single unit into the turbocharger housing 252…”), and 
wherein the cylinder head (130) internally includes a plurality of scroll passages (Para 36 - “series of internal vanes (not shown) that directs the exhaust gases from the radial inlet towards the turbine wheel 251” (person having ordinary skill in the art would recognize the series of internal vanes form a type of plurality of scroll passages)) for introducing the exhaust air flowing through the plurality of exhaust flow passages (227) to the turbine wheel (251)(see Fig. 1 and Para 35), 
wherein the plurality of cylinders (125) are arranged along a first direction (see Figs. 1-2 - elements 125 are shown extending along a type of first direction (shown in Fig. 1 along line II,II)) and
wherein the rotational shaft (233) extends along a second direction (see Fig. 1 - element 233 is shown extending along a type of second direction (from element 241 to element 251)), as seen along an axial direction of each of the cylinders (see Figs. 1-2 at element 125 (a type of axial direction of each element 125 is shown (shown in Fig. 2 extending from the bottom of each element 125 and extending up to element 130; shown in Fig. 1 extending in and out of the page)))(see Figs. 1-2 - Fig. 1 is oriented in the axial direction of element 125 as shown between the two views of Figs. 1-2, and in Fig. 1 element 233 is shown extending in a type of second direction (from element 241 to element 251) and therefore is shown extending in this second direction as seen along the axial direction of element 125 as the view of Fig. 1 is shown along the axial direction of element 125).
Drangel further discloses an upper end line (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element B as a type of upper end line of element 125)) of the plurality of cylinders (125).
Drangel fails to disclose the plurality of scroll passages including a first scroll passage for introducing the exhaust air from a first range in a circumferential direction of the turbine wheel to the turbine wheel, and a second scroll passage for introducing the exhaust air from a second range, the second range is different from the first range in the circumferential direction of the turbine wheel, to the turbine wheel.
Gugau teaches a turbocharger (1, exhaust gas turbocharger - Para 39) comprising a plurality of scroll passages (13, 14 - two channels - Para 35 (shown as a type of plurality of scroll passages in Fig. 5)) including a first scroll passage (13, first channel - Para 51 (shown as a type of first scroll passage in Fig. 5)) for introducing the exhaust air from a first range (see Fig. 5 at elements 13 and 5 (person having ordinary skill in the art would recognize a type of first range is shown where element 13 feeds element 5 and as described in Paras 5-6 “each channel therefore directs flow against the turbine wheel over 180°… at least two channels, which act on the turbine wheel in a state in which they are offset through 180°…”)) in a circumferential direction (see Fig. 5 at element 5 (a type of circumferential direction of element 5 is shown)) of a turbine wheel (5, turbine wheel - Para 35) to the turbine wheel (5)(see Fig. 5 and Para 5 - “two channels for guiding the exhaust gas onto the turbine wheel”), and a second scroll passage (14, second channel - Para 52 (shown as a type of second scroll passage in Fig. 5)) for introducing the exhaust air from a second range (see Fig. 5 at elements 14 and 5 (person having ordinary skill in the art would recognize a type of second range is shown where element 14 feeds element 5 and as described in Paras 5-6 “each channel therefore directs flow against the turbine wheel over 180°… at least two channels, which act on the turbine wheel in a state in which they are offset through 180°…”)), the second range is different from the first range in the circumferential direction of the turbine wheel (5)(see Fig. 5 and Paras 5-6 - “each channel therefore directs flow against the turbine wheel over 180°… at least two channels, which act on the turbine wheel in a state in which they are offset through 180°…”), to the turbine wheel (5)(see Fig. 5 and Para 5 - “two channels for guiding the exhaust gas onto the turbine wheel”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbocharger of Drangel after the turbocharger of Gugau (thereby including the plurality of scroll passages of Gugau in the cylinder head of Drangel) for the advantage of allowing pulse charging (Gugau - Paras 2 and 3).
Drangel/Gugau fails to disclose wherein the rotational shaft intersects the first direction above an upper end line of the plurality of cylinders, nor the second direction being orthogonal to the first direction.
Kawase teaches an internal combustion engine (Fig. 1A, Para 1 - “The present invention relates to a supercharged engine…”) wherein a rotational shaft (25, common shaft - Para 1 (shown as a type of rotational shaft in Fig. 1A)) intersects a first direction (see Fig. 1A - Fig. 1A is shown as a cross sectional view of element 11 and a type of first direction must exist extending in and out of the view of Fig. 1A) above an upper end line (Modified Fig. 1A - A (person having ordinary skill in the art would recognize element A as a type of upper end line)) of a plurality of cylinders (Modified Fig. 1A above - B (person having ordinary skill in the art would recognize element B as a type of cylinder, and per Para 1 - “….Note that such a turbocharger 22 is provided for each cylinder…”))(see Modified Fig. 1A above - element 25 is shown intersecting the direction extending in and out of the view of Fig. 1A (the type of first direction) above element A (the direction extending in an out of the view of Fig. 1A is a plane and element 25 is shown intersecting this plane)) and extends along a second direction (see Fig. 1A at element 25 - a type of second direction is shown along the center of element 25 from element 24 to element 23) orthogonal to the first direction (see Fig. 1A - element 25 is shown extending along a type of second direction (the direction along the center of element 25 from element 24 to element 23) and this direction is shown orthogonal to the direction in and out of the view of Fig. 1A (the first direction as described above)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Drangel/Gugau after the engine of Kawase (thereby positioning the rotational shaft of Drangel in the way taught by Kawase such that the rotational shaft of Drangel intersects the first direction of Drangel above the upper end line of Drangel and such that the second direction of Drangel is orthogonal to the first direction of Drangel (all of which are taught by Kawase as described above)) for the advantage of greatly improving the responsiveness of the engine, simplifying the intake system and exhaust system, and making the engine more compact (Kawase; Para 1).
Re claim 2:
Drangel/Gugau/Kawase teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 1 (as described above), wherein the exhaust air (Drangel; Para 34 - “exhaust gases”) flowing through at least two exhaust flow passages (Drangel; see Fig. 1 at left and right elements 227) of the plurality of exhaust flow passages (Drangel; 227) is introduced to at least one of the first scroll passage (Gugau; 13) or the second scroll passage (Gugau; 14)(in the combination of Drangel/Gugau/Kawase, elements 13/14 of Gugau have been included in element 230 of Drangel, and by doing so elements 13/14 would be placed immediately upstream of element 251 of Drangel (as shown in Gugau, see Fig. 5) such that elements 227 of Drangel feed elements 13/14 of Gugau which then feed element 251 of Drangel (see Fig. 1 of Drangel and Fig. 5 of Gugau)).
Re claim 3:
Drangel/Gugau/Kawase teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 1 (as described above), wherein the exhaust air flowing through the plurality of exhaust flow passages (Drangel; 227) is introduced to the plurality of scroll passages (Gugau; 13/14), respectively (in the combination of Drangel/Gugau/Kawase, elements 13/14 of Gugau have been included in element 230 of Drangel, and by doing so elements 13/14 would be placed immediately upstream of element 251 of Drangel (as shown in Gugau, see Fig. 5) such that elements 227 of Drangel feed elements 13/14 of Gugau which then feed element 251 of Drangel (see Fig. 1 of Drangel and Fig. 5 of Gugau)).
Re claim 4:
Drangel/Gugau/Kawase teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 1 (as described above).
Drangel further discloses wherein the turbocharger (230) includes a bearing portion (232, bearing chamber - Para 37 (a type of bearing portion as shown in Fig. 1 and as described in Para 37)) for rotatably supporting the rotational shaft (233)(see Fig. 1 and Para 37 - “The bearing chamber 232 coaxially accommodates the turbocharger shaft 233 and the bearings thereof. These bearings are coaxially coupled to the turbocharger shaft 233, interposed between the latter and the inner surface of the bearing chamber 232.”), and wherein the bearing portion (232) is arranged inside the cylinder head (130)(see Fig. 1 and Para 38 - “…the turbo charger housing 252 is cast in single body with the cylinder head 130, so that the turbine volume 255, the radial inlet 253, the axial outlet 254, the bearing chamber 232 and the compressor side opening 235, are internally defined by the casting of the cylinder head 130, to form an integral turbocharger housing 252…”).
Re claim 6:
Drangel/Gugau/Kawase teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 1 (as described above).
Drangel further discloses wherein the compressor wheel (241) is arranged outside the cylinder head (130)(Para 39 - “…compressor wheel 241 is located outside of the turbocharger housing 252…” (element 252 is part of element 130 per Para 38)).

    PNG
    media_image3.png
    670
    724
    media_image3.png
    Greyscale

Re claim 8:
Drangel/Gugau/Kawase teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 1 (as described above), wherein the rotational shaft (Drangel; 233) is arranged in a center part (Drangel; Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of center part of element 125 (consistent with the instant disclosure; see Para 43 of the Specification))) of the plurality of cylinders (Drangel; 125) in an arrangement direction (Drangel; see Fig. 1 at element 125 (a type of arrangement direction of the four element 125s is shown extending from the top of the view of Fig. 1 to the bottom of the view of fig. 1)) of the plurality of cylinders (Drangel; 125)(Drangel; see Modified Fig. 1 above - element 233 is shown arranged in element A).
Re claim 9:
Drangel/Gugau/Kawase teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 1 (as described above).
Drangel further discloses wherein the turbine wheel (251) is arranged on one side (see Fig. 1 at element 251 (a type of one side is shown at element 251)) and the compressor wheel (241) is arranged on another side (see Fig. 1 at element 241 (a type of another side is shown at element 241)), the another side across from the plurality of cylinders (125) arranged along the first direction (see Fig. 1 (element 251 is shown arranged on a type of one side, element 241 is shown arranged on a type of another side which is shown across from elements 125 in the type of first direction along which elements 125 are shown extending)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Drangel et al. (U.S. 2013/0055713) in view of Gugau et al. (U.S. 2017/0107896) and Kawase (JPS62162728A) as applied to claim 4 above, and further in view of Lombard et al. (U.S. 2013/0247566)
Re claim 5:
Drangel/Gugau/Kawase teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 4 (as described above).
Drangel/Gugau/Kawase fails to disclose wherein the compressor wheel is arranged inside the cylinder head.
Lombard teaches wherein a compressor wheel (50, compressor wheel - Para 24) is arranged inside a cylinder head (20, cylinder head - Para 23 (per Para 23 - “cylinder head 20 defines a housing member 40 as an integral part thereof” and element 50 is shown within element 40 in Fig. 2, per Para 25 - “housing member 40 of the cylinder head 20 defines a receptacle 42 that receives the CHRA 32”, and element 32 comprises element 50 per Para 24)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled cylinder head of Drangel/Gugau/Kawase after the cylinder head of Lombard (thereby arranging the compressor wheel of Drangel within the cylinder head of Drangel) for the advantage of allowing a substantial simplification of turbocharger components (Lombard; Para 33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746
10/14/22